Citation Nr: 0329434	
Decision Date: 10/29/03    Archive Date: 11/05/03

DOCKET NO.  00-04 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a disability rating in excess of  70 percent 
for major depression with mood incongruent psychotic 
features.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's active military service extended from March 
1979 to February 1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Juan, the Commonwealth of Puerto Rico.  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of his claim and has notified 
him of the information and evidence necessary to substantiate 
his claim.

2.  The veteran's service-connected major depression with 
mood incongruent psychotic features is manifested by total 
occupational and social impairment.  


CONCLUSION OF LAW

The criteria for a 100 percent rating for major depression 
with mood incongruent psychotic features have been met.  
38 U.S.C.A. §§ 1155, 5107 (West. 2002); 38 C.F.R. Part 4, 
including § 4.7 and Code 9434 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (herein "VCAA") 
became law on November 9, 2000.  Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002)).  This law redefined 
the obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits. 

The rating decision, statement of the case, and supplemental 
statement of the case, as well as a VCAA letter of July 2001, 
notified the veteran and his representative of the evidence 
necessary to substantiate the claim, the evidence which had 
been received, and the evidence to be provided by the 
claimant.  The VCAA letter specifically told the veteran that 
he had to submit, "Medical evidence showing that your 
service-connected nervous disorder has increased in 
severity."  Cf. Quartuccio v. Principi, 16 Vet. App. 183, 
187, 188 (2002).  The letter did not set any time limit on 
the receipt of this evidence.  Cf.  Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, No. 02-7007, -7008, 
-7009, -7010 (Fed. Cir. Sept. 22, 2003).  

VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim for 
benefits.  This includes private records which the veteran 
adequately identified and authorized VA to obtain.  All 
relevant Federal records have been obtained.  Social Security 
Administration (SSA) medical records have been obtained.  The 
service medical records are in the claims folder.  VA records 
have been obtained.  The veteran has been examined by VA and 
a medical opinion rendered.  There is no reasonable 
possibility that further assistance would aid in 
substantiating the claim.  

Further, the veteran has not reported that any other 
pertinent evidence might be available.  See Epps v. Brown, 
9 Vet. App. 341, 344 (1996).  Notably, neither the appellant 
nor the representative has asserted that the case requires 
further development or action under VCAA or its implementing 
regulations.  

Thus, the Board finds VA has completed its duties under VCAA 
and implementing regulations.  Further, VA has completed the 
development of this case under all applicable law, 
regulations and VA procedural guidance.  See also 38 C.F.R. 
§ 3.103 (2003).  Therefore, it would not abridge the 
appellant's rights under VCAA and implementing regulations 
for the Board to proceed to review the appeal.  

Rating Criteria  Service-connected disabilities are rated in 
accordance with a schedule of ratings which are based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2003).  

Effective on and after November 7, 1996, the General Rating 
Formula for Mental Disorders, including major depression and 
mood disorders, is:                        

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation 
to time or place; memory loss for names of close 
relatives, own occupation, or own name;				
					100 percent

Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic 
or depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting 
to stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships;			 70 percent

38 C.F.R. § 4.130, Codes 9434, 9435 (2003).  

Background  In March 1999, the veteran requested an increased 
evaluation for his service-connected psychiatric disability.  

On VA psychiatric examination in March 1999 the veteran 
reported that he did not know his address or telephone 
number.  He said he had worked for the Postal Service but did 
not know how long he had worked or how long it had been since 
he stopped working.  He stated that he was removed from his 
job by the police.  He did not know his daughter's ages.  He 
was observed to be clean, well developed and neatly dressed 
with a neatly trimmed beard.  To most questions, he responded 
that he did not know or could not remember.  He was alert and 
oriented.  His mood was depressed.  His affect was blunted.  
Attention was good.  Concentration was fair.  Memory was 
fair.  Speech was clear and coherent.  No thought or 
perceptual disorders were elicited.  He was not 
hallucinating, homicidal or suicidal.  Insight and judgment 
were fair.  He exhibited good impulse control.  The diagnosis 
was atypical depression.  The global assessment of 
functioning was 0, not enough information.   The global 
assessment of functioning (GAF) is a scale reflecting the 
psychological, social and occupational functioning under 
hypothetical continuum of mental illness.  Diagnostic and 
Statistical Manual of Mental Disorders 32 (4th ed. 1994).  
See Carpenter v. Brown, 8 Vet. App. 240, 243 (1995).  

A discharge summary reflects private hospitalization in March 
1999.  The veteran complained of paranoid delusions including 
being followed, photographs being taken, being unable to 
leave the house or call on the telephone because he thought 
he was being investigated.  There was a depressive crisis 
manifested by anguish, anxiety, despair, sadness, crying, 
instability, anger, loss of appetite, poor concentration, and 
difficulty making decisions, as well as insomnia, auditory 
and visual hallucinations, and suicidal thoughts without a 
plan.  The diagnosis was a severe recurrent major depression.  
It was noted that he had been separated from his wife for 4 
years.  At discharge, he showed diminished paranoid delusions 
and diminished depressive crisis.  He was able to sleep 5 to 
6 hours a night.  

An April 1999 rating decision continued a 50 percent 
evaluation.  The notice of disagreement was received in July 
1999 and the statement of the case was sent in October 1999.  
The substantive appeal was received in February 2000.  

A December 1999 VA clinical note shows the veteran was alert 
with a facial expression of sadness.  He was communicating, 
logical and in contact with reality.  He was guarded and 
tended to avoid answering questions.  He liked to be alone 
and undisturbed but his family liked him to be with them.  He 
was not suicidal, homicidal, delusional or hallucinating.  He 
was oriented and his memory was preserved.  

The veteran participated in a VA day hospital program from 
January to March 2000.  He received group and individual 
treatment and made a moderate response.  His guardedness and 
passivity were obstacles to his ability to address problems.  
On discharge, he was oriented concerning alternatives but had 
not followed through on any.  

A private psychiatrist, Wilfredo G. Santa, M.D., reported 
that he had treated the veteran since October 1992 and had 
his last appointment in March 2000.  The veteran appeared 
sad, anxious, and depressed.  His tone of voice was low.  
Loosening of associations and blocking were present.  He 
reported that he felt that he was under surveillance.  No 
suicidal or homicidal thoughts were present.  Affect and mood 
were flat.  He was oriented to person, but not to time or 
place.  Remote memory was preserved but short term, recent 
and immediate memory were affected.  The diagnosis was 
paranoid disorder.  The GAF was 50-41.  A GAF of 41 to 50 is 
defined as "Serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job)."  DSM-
IV, at 32; Richard v. Brown, 9 Vet. App. 266, 267 (1996).  

In April 2000, the veteran appeared at a hearing at the RO 
and gave sworn testimony.  He felt that someone was pursuing 
him.  He heard voices many times.  He told of seeing shadows 
and sometimes seeing himself falling down a tunnel.  He said 
that sometimes his family mocked him because he could see or 
hear someone and they could not.  In addition to other 
information provided, the veteran described nightmares and 
difficulties with family members.  

VA mental health clinic notes of August 2000, show the 
veteran complained of feeling persecuted.  He was alert but 
unspontaneous.  His facial expression was one of sadness.  He 
was communicative without suicidal or homicidal ideation.  He 
had ideas of reference.  He denied hallucinations.  His 
affect was depressed.  He was oriented times 3 and memory was 
preserved.  

The veteran was hospitalized in March 2001 due to recurrent 
transient ischemic attacks.  

The report of the August 2001 VA examination shows the claims 
folder was reviewed.  Previous examiners had noted difficulty 
getting information from the veteran and that reflected a lot 
of what the veteran's disability was about.  The veteran 
referred to feeling persecuted by the Postal Service.  He was 
separated from his common law wife.  He preferred to be at 
home, isolated.  He was well developed, over-weight and had 2 
to 3 days growth of beard.  He was hypoactive but responded 
to the questions.  He cried during the interview, especially 
when discussing the Postal Service.  He told of feeling 
lonely and having low self-esteem.  His affect was adequate.  
His mood was depressed, cryfull, with a lot of underlying 
anger present.  He was oriented to person place and time.  
Despite complaints, his memory was adequate.  Intellectual 
functioning was maintained.  Judgment was fair.  Insight was 
very poor.  The diagnoses were major depression with mood 
incongruent psychotic features; and schizoid and histrionic 
personality characteristics.  The GAF was 50.  

In August 2002, the RO granted a 70 percent evaluation under 
the rating schedule.  Unless the highest rating assignable 
under the applicable criteria is granted, the grant of an 
increased rating does not terminate an appeal for a higher 
rating.  See AB v. Brown, 6 Vet. App. 35 (1993).  The veteran 
is also rated as 10 percent disabled by service-connected 
sinusitis.  The RO granted a total disability rating, for 
compensation purposes, based on individual unemployability 
(TDIU), effective March 5, 1999, when the claim for a higher 
rating was received.  

SSA records were received.  These mostly deal with the 
initial determination in 1993, before the current claim for 
increase.  The veteran was found to be disabled as of May 
1993.  The most recent determination was made in July 2001 
and found that the veteran continued to be disabled.  The 
primary diagnosis was affective disorder.  The secondary 
diagnosis was disorders of the back.  It was noted that he 
was unable to handle funds.  

Analysis  Under the rating schedule, the criteria for a 100 
percent evaluation is that the service-connected psychiatric 
disability result in total occupational and social 
impairment.  The rating criteria then go on to give examples 
of manifestations which would result in total occupational 
and social impairment.  The use of the words "due to such 
symptoms as," clearly identifies the following as examples 
and not as exclusive requirements.  

In this case, the medical reports show that the veteran 
continues to have persecutory thoughts that he is under 
surveillance by his former employer.  Also, he is chronically 
depressed and generally unresponsive to examiners.  He has 
consistently exhibited this type of behavior.  He could not 
function in a workplace, if he was so consistently depressed 
and unresponsive to managers and co-workers.  Moreover, SSA 
has determined that he is unable to handle funds.  He might 
find some sheltered employment, which would tolerate his 
behavior, but competitive substantially gainful employment is 
out of the question.  The medical evidence before us 
describes total occupational and social impairment, so the 
Board grants a 100 percent rating in accordance with the 
rating schedule.  


ORDER

A 100 percent schedular evaluation for major depression with 
mood incongruent psychotic features is granted.


	                        
____________________________________________
	GARY L. GICK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



